Title: To Benjamin Franklin from Deborah Franklin, [6 August 1772]
From: Franklin, Deborah
To: Franklin, Benjamin


My Dear Child
[August 6, 1772]
I reseved yours by the packit it gives me much pleshuer to hear that you air well and happey. I was in hopes that a packit or a vesill wold [have?] arived before this wente as I saw it in the papers as I was in hopes that wold in forme when you intend to returne agen to your one [own] home. I cante write to you as I am so verey unfitt to expres my selef and not a bell to due as I yousd for that illness I had was a polsey all thou I donte shake my memerey failes me I cante expres my selef as I yousd to due. I did tell your friend Dr. Small when he was heare that I had thoute it was a polsey my write hand is verey weak some times I am not abel to try on my close. I am verey Low sperreted that it is verey trubel sume to tell what I wold say it wold be of servis to ride but it is not my lot in life but yister day my Nabor Haddock took me a littel way round a feeld or two for I have bin verey un well for 5 or 6 days I donte make aney complaint to you. I saw yisterday that several vesils from N york and Sparkes frome this plase air got to Ingland I beleve Dr. Small was in one of them I hope he is safe arived att home and well. Mr. Beache ses that he is a good man. I hope Capt. Folkner is safe arive and well he did take a hankifchar to Mrs. Stephenson which I hope is got safe to her I must aske in faver for sume muslim for Salley to worke for her selef I have one my selef but have not wore it shee has instruckted severel of the first ranke hear if you wold let me know if you shold returne home this fall I heard that Mrs. Write has seen you but when shee wente I did not know when shee went or I shold a given her a Letter I send you inclosd Miss Hadock letter to you. Billey and Mrs. Franklin was [here?] sum weeks this spring and the widdow and her children and Servantes who is gon home Agen I supose you had heard her son is a maloncoley obieck to look on I cante helpe tellin you that I am thankfell that his mother has taken him home with her for I think it beste for him to be with his mother if I shold venter to say anything of graite folks I shold say it greves me much for such maloncoly things that I read of I wish for better a countes. I ad no more. I observe with pleshuer you tell me a boute the dear child you tell me and the plesher his grand mama takes of her and I have bin told with so much plesher of your grand dafter in this place shee is a fine young Ladey shee is the verey pickter of her father a fine Child indead.
